DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an electromagnetic wave stimulation device for stimulating target tissue.
II. Claim 15, drawn to a system having a stimulation unit and a second masking unit for protecting remote tissue.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., Group I requires that need for a selector, comprising a masking device, wherein the masking device is a layer component of the housing of the device. Group I also does not require any fixation devices used to secure stimulation device to a tissue region. Group II however, does not require that the masking device be a layer component on the housing as required by Group I, and instead it requires a second separate mechanism that is used to block an area of tissue that the masking device is fixed to by a fixation device. This means that the masking device isn’t used to direct or control the electromagnetic waves as they are emitted from the device as in Group I, but rather blocks a region of tissue that the masking device is fixed to, while the electromagnetic waves target the surrounding tissue. The first and second fixation devices also limit the ability for the masking device and stimulation device to adjust and change the target tissue area, as once the first and second unit are affixed to an area, the target and area of stimulation cannot be changed without removing the fixation devices. They are drawn to two distinct invention that have a materially different design and can function differently.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions have acquired a separate status in the art in view of their classification;
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c.	The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);

e.	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kerry Sisselman on March 7th 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharf et al (U.S. PG Pub 20160151639 A1).
Regarding claim 1, Scharf teaches a stimulation system, comprising: a housing ([0195] teaches the implantable stimulation device comprising a housing and shaft; [0271] teaches an implantable housing and shaft containing the components of the device; [0273]; [0279] teaches the therapy device comprising a housing and shaft; [0283] teaches the proximal end of the device housing including a controller; Fig 5 elements 120 and 110 teaches an implantable housing and shaft containing the components of the device; Fig 7 element 620 and 610 teaches an implantable housing and shaft; Fig 10 element 720 and 610 teaches a housing comprising a controller and a shaft containing the components of the device); an energy source housing ([0191]; Fig 5 teaches the implantable housing containing a power supply and receiving information from an external controller;); an electronics unit with a controller disposed in said housing ([0286] teaches that the implanted housing can contain an electronic module); an actuator connected with at least one of said electronics unit and said energy source housing ([0191]; Fig 5 teaches the implantable housing containing a power supply connected to light delivery elements (actuators) 155 and receiving information from an external controller; [0286] teaches that the implanted housing can contain an electronic module connected to light delivery elements (actuators) 155), said actuator being configured to emit electromagnetic waves for stimulation of genetically manipulated tissue (Fig 1 elements 155 a and 155b teach actuators being connected an energy source; 
Regarding claim 2, Scharf teaches claim 1, wherein said actuator is configured to emit the electromagnetic waves in at least one emission direction [0016]-[0017] teaches the light delivery elements can be constructed and arranged to direct light towards at least one of a tissue or fluid; [0041] teaches light delivery elements being optical fibers constructed to emit light towards a target; [0065]; [0156] teaches the light delivery elements directing light towards a target tissue; [0192]; [0266] teaches the energy delivery elements are constructed and arranged to direct light emissions in a chamber of the heart; [0295]; [0300]-[0302];  Fig 1 arrows illustrate light being emitted through by the optical fibers through the shafts in a direction; Fig 2A  arrows illustrate light being emitted through by the optical fibers through the shafts in a desired direction; Fig 5A; Fig 6; Fig 7), and the selector is configured to control the emission direction of said actuator ([0041] teaches the shaft comprises translucent portions for directing the emission direction/area of the optical fiber(s); [0254]-[0255] teaches light emanating from the unclad energy delivery openings; [0282] teaches that the energy delivery elements 555 can be comprised by one or more unclad portions; [0303] teaches the shaft comprising at least one or more translucent portions).
Regarding claim 3, Scharf teaches claim 1, wherein said actuator is configured to emit the electromagnetic waves in a solid angle of less than 4π ([0028] teaches a light delivery element comprising a lens and cladded segment for controlling the direction of the light. Since these elements are used to block light rays and converge the light to a certain area or direction, the solid angle would be less than a solid angle of 4π; [0294] teaches the light delivery element can comprise a lens to deliver light in any directions from the balloon. Since the lens can be used to direct the light in a certain 
Regarding claim 4, Scharf teaches claim 1, wherein said masking device is configured to change a solid angle with which said actuator emits the electromagnetic waves actuator ([0041] teaches the shaft comprises translucent portions for directing the emission direction/area of the optical fiber(s); [0254]-[0255] teaches light emanating from the unclad energy delivery openings; [0282] teaches that the energy delivery elements 555 can be comprised by one or more unclad portions; [0303] teaches the shaft comprising at least one or more translucent portions).
Regarding claim 5, Scharf teaches claim 1, wherein said masking device comprises at least one filter for blocking: electromagnetic radiation of certain frequency ranges; or electromagnetic radiation of certain polarization directions ([0027]; [0028]-[0029] teaches the light delivery elements can comprise an optical element such as a lens, filter, diffractor, mirror, or prism; [0030] teaches the shaft can comprise a florescent material coating; [0141]; [0156] teaches the shaft having a light scattering coating of titanium dioxide; [0157] teaches a florescent coating on the inner or outer part of the shaft. It also teaches the shaft having a translucent portion wherein the material is translucent to one or more wavelengths of light; [0185]; [0253]; [0267]; [0293]; [0303] teaches a translucent shaft being translucent to one or more wavelengths; [0322]).
Regarding claim 6, Scharf teaches claim 1, herein said masking device is at least one of the following: connected with said actuator; or affixed to said actuator; or forming a unit with said actuator [0028] teaches the optical fiber is clad in an opaque material;[0143] teaches the optical fibers comprising an opaque cladding; [0254]-[0255] teaches light emanating from the unclad energy delivery openings; [0282] teaches that the energy delivery elements 555 can be comprised by one or more unclad portions) ; or in contact with the area of the tissue ([0041] teaches the shaft comprises 
Regarding claim 8, Scharf teaches claim 1, wherein said selector is configured to arrange said actuator in such a way that, when the stimulation system is implanted, an object in the environment serves to mask at least one area of the tissue, so that the intensity of the stimulation for the area is reduced or equal to zero. This is an inherent property of the device and the selector. The device as claimed is configured to be implanted anywhere in the body and by the nature of human tissue, the stimulus will be masked and reduced to an intensity of zero, as it travels further from the site of origin through the tissue, and at least a portion of the body will be not receiving the stimulus.
Regarding claim 9, Scharf teaches claim 1, wherein the area of the tissue for stimulation is varied by adapting said masking device ([0026] teaches rotating the light delivery element to change the area that the light is emitted over; [0028] teaches the optical element comprising a rotating assembly to change the direction and area that the light is emitted over; [0156] teaches that a portion of the light delivery elements can be configured to rotate to distribute light over a larger area; [0198] teaches rotating the optical fibers or light delivery elements to deliver light in a circumferential pattern;  [0226]; [0322]).
Regarding claim 10, Scharf teaches claim 1, wherein said selector has a support structure that is connected with said housing, and said actuator is connected with said support structure ([0036]; [0139] teaches that the shaft can comprise rigid portions, which would act as a support that is connected to the translucent material and the cladded optical fibers contained within the shaft; [0190]; [0252]; [0288]; [0322]; [0026] teaches a rotating assembly connected to the light delivery elements and rotate the cladded optical fibers and shaft; [0028] teaches wherein the optical elements can be rotated by a connected rotating assembly; [0156] teaches the device having a rotating assembly connected to at 
Regarding claim 11 Scharf teaches claim 10, wherein said support structure is disposed to limit an emission angle of the electromagnetic waves emitted by said actuator. ([0036]; [0139] teaches that the shaft can comprise rigid portions, which would act as a support that is connected to the translucent material and the cladded optical fibers contained within the shaft. The rigid portions of the shaft would control the degree of bend that shaft can have and therefore impact the angle of the emissions in respect to the targeted tissue; [0190]; [0252]; [0288]; [0322]; [0026] teaches a rotating assembly connected to the light delivery elements and rotate the cladded optical fibers and shaft; [0028] teaches wherein the optical elements, such as a lens or mirror can be rotated by a connected rotating assembly and therefore changing the emissions angle; [0156] teaches the device having a rotating assembly connected to at least a portion of the light delivery elements; [0198] teaches that a rotating assembly connected to a fiber to control the pattern and distribution of light from an optical fiber, this rotation would change the angle that the light can be emitted; [0266]. The applicant provides no clear structural limitation to the support either in the specification, or claims and is interpreted to be any element connected to the selector that helps control the position and direction of emission from the actuator)
Regarding claim 12, Scharf teaches claim 1, wherein said actuator comprises at least one first actuator and one second actuator ([0051] teaches the light delivery elements comprises one or more light delivery elements each optically attached to one or more optical fibers; [0071]; [0138] teaches the device can comprise one or more light delivery elements; [0144] teaches the light deliver element can comprise one or more light delivery elements; [0148] teaches one or more light delivery elements 
Regarding claim 13, Scharf teaches claim 12, wherein first and second actuators are configured to emit electromagnetic waves with different frequencies and/or different polarization ([0148] teaches one or more light delivery elements connected to a light source configured to provide light at single or multiple wavelengths; [0183]; [0201]; [0260]; [0261]; [0295]-[0296] teaches the one or more light delivery elements constructed to deliver multiple wavelengths).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al (U.S. PG Pub 20160151639 A1) in view of Rogers et al (U.S. PG Pub 20160066789 A1).
Regarding claim 14, Scharf teaches claim 1, further comprising a device for focusing the electromagnetic radiation of said actuator ([0028] teaches the optical element being a lens; [0293] teaches the light delivery element comprising an optical element such as a lens; [0141]). However, Scharf does not explicitly teach that the lens is a lens configured to focus the electromagnetic waves, lenses used for focusing light are commonly known in the art.
Rogers teaches a device in the same field of endeavor, wherein an optical element can be a lens, such as a Fresnel lens, which converges light therefore focusing the electromagnetic waves ([0187]).
 It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified the optical elements of Scharf to be a Fresnel lens, as taught by Rogers, in order to control the area direction, and pattern of the light emitted to ensure the therapy is focused on a targeted region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792